Exhibit 10.1
PERFORMANCE SHARE AWARD
Date of Award: February [•], 2009
Target Number of Performance Shares Awarded: x,xxx
Recipient
Dear (name):
I am pleased to inform you that as an executive of Terra Industries Inc.
(“Terra”) or a subsidiary thereof, you have been awarded, under Terra’s 2007
Omnibus Incentive Compensation Plan (the “Plan”), the number of Performance
Shares set forth above, subject to certain restrictions, terms and conditions
set forth in this letter and in the Plan. Shares (or cash based on the value of
Shares) may be issued to you in the future for the Performance Shares granted to
you if Terra achieves certain financial results described below in paragraph 1
or the terms and conditions set forth in this Agreement are otherwise satisfied.
A Share shall mean a share of common stock of Terra, without par value, or such
other securities of Terra (a) into which such shares shall be changed by reason
of a recapitalization, merger, consolidation, split-up, combination, exchange of
shares or other similar transaction or (b) as may be determined by the Committee
(as defined in the Plan) pursuant to Section 4(b) of the Plan. Pursuant to the
Plan, the Performance Shares are Restricted Stock Units that may be settled in
Shares or cash, as determined by the Committee in its sole discretion, and are
designated as Performance Compensation Awards. Unless otherwise defined, the
capitalized terms herein shall have the meanings assigned to them in the Plan.
1. Subject to the terms and conditions set forth in this Agreement, you will be
eligible to earn (or be deemed to earn) a number of Performance Shares that is
between 0% and 200% of the target number of Performance Shares set forth above,
such number of earned Performance Shares to be determined based on Terra’s
annualized average return on capital employed (“ROCE”), described as follows:
a. The ROCE period will be the thirty-six month period ending on December 31,
2011 (referred to hereafter as the “Period”).
b. The numerator of the calculation will be the annualized average of the sum of
income from operations for the Period plus interest income for the Period (in
both cases, as reported in Terra’s Consolidated Statement of Operations for
2009, 2010 and 2011), reduced by 35% representing normal income tax expense,
plus income or earnings from equity investments and results from discontinued
operations.

 

 



--------------------------------------------------------------------------------



 



c. The denominator of the calculation will be the average of the amounts
reported on the twelve Terra quarterly balance sheets for the Period for the
following items: Common shareholders and preferred shareholders equity, short
and long-term debt, deferred income taxes and minority interest.
d. The determination of the numerator and denominator used for the calculation
of ROCE will not include the following items:

  i.   Losses that are the direct result of a major casualty, force majeure or
natural disaster;     ii.   Losses for new legislation that directly affects
Terra’s existing product mix;     iii.   Losses that are the result of a
terrorist attack;     iv.   Losses associated with shipping restrictions imposed
by Terra’s freight vendors for Terra’s products;     v.   Impairment of
long-lived assets, goodwill or other intangible assets;     vi.   Losses on the
early retirement of debt;     vii.   Equity-based or other employee retention
awards granted in the connection with any acquisition;     viii.   Amortization
of goodwill;     ix.   Expenses classified as provisions for restructuring;    
x.   Losses on the disposal of assets or segments of an acquired business within
three years of the acquisition date;     xi.   Losses on the disposition of a
business;     xii.   Expenses associated with changes in tax or accounting
regulations or laws; and     xiii.   Other expenses or losses that are unusual
in nature or infrequent in occurrence and are disclosed as a separate item in
Terra’s Consolidated Statement of Operations.

e. In each instance, the above-referenced items must be determined in accordance
with generally accepted accounting principles and appear on the face of Terra’s
Consolidated Statement of Operations contained in its Consolidated Financial
Statements for such performance year.
f. The Compensation Committee may, in its sole discretion, include any of the
preceding items in its calculation of the return amount if the inclusion of such
item or items has the effect of decreasing the level of ROCE achieved.
g. If Terra’s annualized average ROCE for the Period is 7.5% or less, none of
the Performance Shares will be earned.
h. If Terra’s annualized average ROCE for the Period is greater than 7.5% but
less than or equal to 12.5%, 1% of the target number of Performance Shares will
be earned for each 0.05% by which annualized average ROCE exceeds 7.5%.

 

-2-



--------------------------------------------------------------------------------



 



i. If Terra’s annualized average ROCE for the Period is greater than 12.5% but
less than 15%, an additional 1% of the target number Performance Shares will be
earned for each 0.025% by which annualized average ROCE exceeds 12.5%.
j. If Terra’s annualized average ROCE for the Period equals or exceeds 15%, then
200% of the target number of Performance Shares (which is the maximum number of
Performance Shares that may be earned pursuant to this Award) will be earned.
2. The calculation of ROCE will be determined by the Committee following the end
of the Period. Until the Committee has made its determination about the level of
achievement of ROCE and the percentage of the Performance Shares that have been
earned, you will not be entitled to receive any Shares pursuant to this
Agreement or to receive any cash in lieu of such Shares. In determining the
percentage of Performance Shares that you have earned during the Period, the
Compensation Committee may not award more Performance Shares than the maximum
amount indicated by the formula set forth above, but may, in its sole
discretion, award fewer than the maximum amount indicated by the formula.
3. Any Shares that are required to be issued after the Committee approves the
portion, if any, of the target number of Performance Shares that are earned
based on Terra’s performance during the Period (including Shares that you may be
entitled to receive following a termination as a result of Disability) shall be
issued not later than the 74th day following the date that the relevant
Performance Shares become vested. Performance Shares will be deemed to have
vested when they are no longer subject to a substantial risk of forfeiture
(within the meaning of Treasury Regulation Section 1.409A-1(d)).
4. Upon a Change of Control of Terra on or prior to the last day of the Period,
the Performance Shares will no longer be subject to the achievement of the
performance goal set forth in paragraph 1 above, and instead, the number of
Performance Shares that you will be eligible to earn will become fixed as of the
Change of Control at a number equal to the greater of (a) the calculated award
described in paragraphs 1.a. through j. above using Terra’s performance during
the actual quarters completed in the Period and (b) the target number of
Performance Shares. Subject to paragraph 5, such Performance Shares shall become
vested and issued on the earliest of the following:
a. Immediately prior to such Change of Control, unless provision is made in
connection with the Change of Control for (i) assumption of the Performance
Shares or (ii) substitution for the Performance Shares of new awards covering
stock of a Successor or its “parent corporation” (as defined in Section 424(e)
of the Code) or “subsidiary corporation” (as defined in Section 424(f) of the
Code) with appropriate adjustments as to the number and kinds of shares, and any
Shares required to be issued pursuant to this paragraph will be issued not later
than the 30th day following the occurrence of the Change of Control;
b. The last day of the Period, in which case any Shares that are required to be
issued shall be issued not later than the 30th day following the end of the
Period; or

 

-3-



--------------------------------------------------------------------------------



 



c. The termination of your employment by Terra or its parent or Successor
without Cause (as defined below) or by you for Good Reason (as defined below) or
as a result of death or Disability on or following a Change of Control.

  i.   For purposes of this Agreement, “Cause” shall have the meaning set forth
in any Employment Severance Agreement or any other agreement that governs the
terms and conditions of your employment with Terra or a Successor, or, if no
such agreement exists (or if such agreement does not define “Cause”), “Cause”
shall mean any of the following: (A) your willful and continued failure to
perform substantially your duties with Terra or a Successor (other than any such
failure resulting from incapacity due to physical or mental illness), (B) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to Terra or a Successor, (C) your willful and material
breach of any agreement that governs the terms and conditions of your employment
with Terra or a Successor, (D) your willful violation of any material provision
of the Code of Ethics and Standards of Business Conduct of Terra or a similar
code of conduct of a Successor, or (E) your willful failure to cooperate with an
investigation by any governmental authority. Terra or a Successor may terminate
your employment for Cause pursuant to clause (A), (C), (D) or (E) of this
paragraph 4.c.i after giving you written notice of the specific conduct that
constitutes Cause and if you fail to cure the circumstances that gave rise to
Cause within 10 days following delivery of such notice. For purposes of this
Agreement, no act or failure to act, on your part, shall be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of
Terra or a Successor. All determinations relating to a termination of your
employment for “Cause” shall be made by Terra or a Successor in its sole
discretion.

  ii.   For purposes of this Agreement, “Good Reason” shall have the meaning set
forth in any Employment Severance Agreement or any other agreement that governs
the terms and conditions of your employment with Terra or a Successor, or, if no
such agreement exists (or if such agreement does not define “Good Reason”),
“Good Reason” shall mean any of the following events that occurs following a
Change of Control: (A) the failure of Terra or a Successor to pay you any
compensation when due (other than an inadvertent failure that is remedied within
ten business days after receipt of notice thereof given by you), (B) delivery to
you by Terra or any Subsidiary or a Successor of a notice of the intent to
terminate your employment for any reason, other than for Cause or Disability,
regardless of whether such termination is intended to become effective during or
after the Period, (C) a reduction of your base salary by 10% or more, (D) the
change of your principal place of employment to a location more than 50 miles
from your principal place of employment immediately prior to the change, (E) a
reduction in your target bonus by 10% or more, (F) any material diminution in
your titles, duties, responsibilities or status, (G) your removal from, or

 

-4-



--------------------------------------------------------------------------------



 



      any failure to re-elect you to, any of the offices you hold, or (H) any
material reduction in your retirement, insurance or fringe benefits. A
termination of employment for Good Reason for purposes of this letter shall be
effectuated by giving Terra or a Successor written notice (“Notice of
Termination for Good Reason”), not later than 90 days following the occurrence
of the circumstance that constitutes Good Reason, setting forth in reasonable
detail the specific conduct of Terra or such Successor that constitutes Good
Reason and the specific provision(s) of this letter on which you relied. Terra
or a Successor shall be entitled, during the 30-day period following receipt of
a Notice of Termination for Good Reason, to cure the circumstances that gave
rise to Good Reason, provided that Terra or such Successor shall be entitled to
waive its right to cure or reduce the cure period by delivery of written notice
to that effect to you (such 30-day or shorter period, the “Cure Period”). If,
during the Cure Period, such circumstance is remedied, you will not be permitted
to terminate your employment for Good Reason as a result of such circumstance.
If, at the end of the Cure Period, the circumstance that constitutes Good Reason
has not been remedied, you will be entitled to terminate your employment for
Good Reason during the 30-day period that follows the end of the Cure Period. If
you do not terminate your employment during such 30-day period, you will not be
permitted to terminate your employment for Good Reason as a result of such
event. If Terra or a Successor disputes the existence of Good Reason, Terra or
such Successor shall have the burden of proof to establish that Good Reason does
not exist or that the circumstances that gave rise to Good Reason have been
cured.

5. If your employment with Terra terminates for any reason during the Period,
all Performance Shares shall automatically be forfeited by you, except as
follows:
a. Termination prior to a Change of Control:

  i.   If your employment terminates by reason of death, the Performance Shares
shall be awarded with the award calculated as described in paragraphs 1.a.
through j. using Terra’s performance during the actual quarters completed prior
to the date of death. You may designate one or more beneficiaries by a writing
filed with Terra’s Corporate Secretary. Beneficiaries may be named contingently
or successively and may share in different proportions if so designated. In the
event of a termination of your employment by reason of death, any Performance
Shares required to be issued will be issued not later than the 74th day
following the date of death.

  ii.   If your employment terminates by reason of Disability, the Performance
Shares shall continue to be eligible for issuance pursuant to paragraphs 1.a.
through j., provided that if a Change of Control occurs following the date that
your employment terminates as a result of Disability, you will become entitled
to the number of Performance Shares determined in accordance with the lead-in to
paragraph 4, and any Shares that are required to be issued shall be issued not
later than the 30th day following the Change of Control.

 

-5-



--------------------------------------------------------------------------------



 



b. Termination on or following a Change of Control: If your employment with
Terra or its parent or Successor terminates pursuant to paragraph 4.c. above,
the Performance Shares shall vest pursuant to that paragraph and will be issued
not later than the 30th day following such termination.
c. If your employment with Terra and its Subsidiaries terminates under special
circumstances (other than the circumstances otherwise described in this
paragraph 5), as determined by the Committee in its sole discretion, the
Committee shall determine, in a manner consistent with Section 162(m) of the
Internal Revenue Code, the number, if any, of Performance Shares that shall not
be forfeited upon termination, the form of payment (cash, shares or a
combination) that you shall be entitled to receive with respect to any such
Performance Shares that are earned and the timing of any such payment that is
made to you.
6. Although the Performance Shares are intended to provide you with an economic
equivalent of stock ownership, the award of Performance Shares hereunder shall
not entitle you to vote or exercise any of the other rights of a holder of
Shares (including the right to receive dividends or dividend equivalents).
7. This award shall not be effective unless you sign a copy of this letter and
deliver it to Terra’s Corporate Secretary, Terra Centre, 600 Fourth Street,
Sioux City, Iowa 51101, before 4:30 p.m. central time on March [10], 2009. If
the Corporate Secretary does not have your properly executed copy of this letter
before such time, then, anything in this letter to the contrary notwithstanding,
this Award shall terminate and be of no effect.
8. You hereby agree to pay to Terra, or otherwise make arrangements satisfactory
to Terra regarding payment of any federal, state or local taxes required or
authorized by law to be withheld with respect to the award of the Performance
Shares (the “Withholding Taxes”). Terra shall have, to the extent permitted by
law, the right to deduct from any payment of any kind otherwise due to you, any
Withholding Taxes and to condition the delivery of the Shares to be delivered
upon earning the Performance Shares on the payment to Terra of the Withholding
Taxes. In lieu of the payment of the Withholding Taxes in cash, you shall be
entitled to pay all or a portion of the Withholding Taxes by surrendering to
Terra a portion of the Shares otherwise to be delivered upon earning the
Performance Shares.
9. Terra may, in the Committee’s sole discretion, at any time or from time to
time, in lieu of the delivery of all or any portion of the Shares earned
pursuant to the Performance Shares, pay to you cash equal to the average Fair
Market Value (as defined in the Plan) of such Shares for the last 20 trading
days of 2011 (or, in the event that you become entitled to payment pursuant to
this Agreement prior to expiration of the Period, the average Fair Market Value
for the last 20 trading days prior to the event that results in your entitlement
to payment). Such cash payment shall be made on the same date that the Shares
would have otherwise been delivered.

 

-6-



--------------------------------------------------------------------------------



 



10. Nothing in this Performance Share Award shall confer upon you any right to
continue in the employ of Terra or a Subsidiary, or affect the right of Terra or
of any Subsidiary to terminate your employment, with or without Cause (as
defined in paragraph 4.c.i. above).
11. (i) It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations thereunder as in effect from time
to time (“Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(ii) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to Terra or any of its
Affiliates.
(iii) If, at the time of your separation from service (within the meaning of
Section 409A), (A) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Terra from
time to time) and (B) Terra shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Terra shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.
(iv) Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, Terra
reserves the right to make amendments to this Agreement as Terra deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
In any case, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with this Agreement (including any taxes and penalties under
Section 409A), and neither Terra nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.
12. Terra’s obligation with respect to this Award shall not be funded or secured
in any manner.
13. Your rights with respect to these Performance Shares may not be assigned or
transferred in any manner and shall not be subject to any lien, claim,
encumbrance, obligation or liability of any kind. This Agreement shall be
construed in accordance with and governed by the laws of the State of State of
Maryland without regard to any State’s conflict of laws principles.

 

-7-



--------------------------------------------------------------------------------



 



These Performance Shares are awarded pursuant to the Plan and are subject to its
terms. A copy of the Plan is being furnished to you with this letter and also is
available on request from the Terra’s Corporate Secretary.
If you have any questions with respect to this Performance Share Award, please
feel free to call upon me.

            Very truly yours,

TERRA INDUSTRIES INC.
      By:           President and Chief Executive Officer            By:        
  Vice President, General Counsel        and Corporate Secretary   

I hereby agree to the terms and conditions set forth above and acknowledge
receipt of the 2007 Omnibus Incentive Compensation Plan and the Prospectus
covering shares issued under that Plan.

     
Signature of Employee
   
 
   
 
   

 

-8-